          Case 2:16-cv-00950-RSL Document 114 Filed 05/27/21 Page 1 of 2




1    JEAN E. WILLIAMS                                               The Honorable Robert S. Lasnik
     Acting Assistant Attorney General
2    Environment and Natural Resources Division
3    LAURA GLICKMAN
     Environmental Defense Section
4    Environment and Natural Resources Division
     U.S. Department of Justice
5    P.O. Box 7611
6    Washington, D.C. 20044
     (202) 514-6390
7    laura.glickman@usdoj.gov
8
     Attorney for U.S. Army Corps of Engineers et al.
9
10                               UNITED STATES DISTRICT COURT

11                           WESTERN DISTRICT OF WASHINGTON

12                                           AT SEATTLE

13
14   THE COALITION TO PROTECT PUGET                     )      Case No. 2:16-cv-00950-RSL
     SOUND HABITAT                                      )
15                                                      )
                           Plaintiff,                   )
16
                                                        )      NOTICE OF APPEARANCE
17                                 v.                   )
                                                        )
18   U.S. ARMY CORPS OF ENGINEERS, et al.,              )
                                                        )
19
                           Defendants,                  )
20                                                      )
                           and                          )
21                                                      )
22   TAYLOR SHELLFISH COMPANY, INC.                     )
                                                        )
23                         Intervenor-Defendant.        )
                                                        )
24
25          Laura Glickman hereby enters her appearance as counsel of record for the U.S. Army
26   Corps of Engineers, an agency of the United States of America; Lieutenant General Todd T.
27   Semonite, in his Official Capacity as Chief of Engineers of the U.S. Army Corps of Engineers;
28




     NOTICE OF APPEARANCE – Page 1
     2:16-cv-00950-RSL
          Case 2:16-cv-00950-RSL Document 114 Filed 05/27/21 Page 2 of 2




1    Brigadier General Scott A. Spellmon, in his Official Capacity as Commander of the
2    Northwestern Division of the U.S. Army Corps of Engineers (Northwestern Division); and
3    Colonel John G. Buck, in his Official Capacity as Commander of the Seattle District of the
4    U.S. Army Corps of Engineers (Seattle District).
5
6    Dated: May 27, 2021
7
8                                                Respectfully submitted,
9
10                                               JEAN E. WILLIAMS
                                                 Acting Assistant Attorney General
11                                               Environment and Natural Resources Division
12
                                                 s/ Laura Glickman
13                                               LAURA GLICKMAN
                                                 Environmental Defense Section
14                                               Environment and Natural Resources Division
15                                               United States Department of Justice
                                                 P.O. Box 7611
16                                               Washington, D.C. 20044
                                                 (202) 514-6390
17
                                                 laura.glickman@usdoj.gov
18
19
                                    CERTIFICATE OF SERVICE
20
            I hereby certify that on May 27, 2021, I filed the foregoing Notice of Appearance with
21
     the Clerk of the Court using the CM/ECF system which will cause a copy to be served upon
22
     counsel of record.
23
                                                        s/ Laura Glickman
24
25
26
27
28




     NOTICE OF APPEARANCE – Page 2
     2:16-cv-00950-RSL
